DETAILED ACTION
The current application was filed on or about 6 September 2019. 
This Detailed Action is a response to Applicant’s Amendment and Response to Office Action filed on or about 17 September 2021. 
Claims 1-20 are rejected. 
Any objection or rejection not maintained in this action is withdrawn. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1 March 2022 has been entered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 2, 3, and 5 of copending Application No. 16/124,101.  Claim 4 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The claims of this application that are patentable indistinct from the claims of Application No. 16/124,101 are listed below:
Application 16/124,123
Application 16/124,101
Claim 1
Claim 1
A method for protecting data in a storage system, the method comprising: 
detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power, wherein the first rack power controller and the second rack power controller second uninterruptible power supply and the first uninterruptible power supply are separate hardware components that are external to the first uninterruptible power supply and the second uninterruptible power supply utilizing separate backup batteries
communicating, from the first rack power controller to the second rack power controller, the first battery-on status; and 
triggering, by the second rack power controller, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either the first uninterruptible power supply and the second uninterruptible power supply..

detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power; 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power, wherein the second uninterruptible power supply and the first uninterruptible power supply are separate hardware components utilizing separate backup batteries; 
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and 
triggering, by the second hardware management console, a dump that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either the first uninterruptible power supply and the second uninterruptible power supply..

Claim 2
A method for protecting data in a storage system, the method comprising: 
detecting, by a first rack power controller, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage and is relying on battery power; 
The method of claim 1, wherein 
detecting the first battery-on status comprises receiving, by the first hardware management console, a first alert message from the first uninterruptible power supply indicating the first battery-on status.
Claim 1
Claim 3
A method for protecting data in a storage system, the method comprising: 
detecting, by a second rack power controller, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage and is relying on battery power,
The method of claim 2, 
wherein detecting the second battery-on status comprises receiving, by the second hardware management console, a second alert message from the second uninterruptible power supply indicating the second battery-on status.
Claim 1
Claim 5

triggering by the second rack power controller, a dump of modified data from memory upon detecting both the first battery-on status and the second battery-on status.
The method of claim 1, wherein triggering the dump comprises communicating the first battery-on status and the second battery-on status to a rack power controller which initiates the dump.
Claim 4
Claim 6
The method of claim 1, wherein triggering the dump comprises triggering the dump on multiple storage servers of an enterprise storage system.
The method of claim 1, wherein triggering the dump comprises directly initiating the dump on multiple storage servers of an enterprise storage system.
Claim 5
Claim 7
The method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage.
The method of claim 1, wherein triggering the dump comprises copying the modified data from the memory to persistent storage.


Claims 8, 11, 12, 15, 18, and 19 are rejected under the same rationale as that recited above.  Claims 8, 11 and 12 are computer program product embodiments of Claims 1, 4, and 5.  Application 16/124,101 recites patentably indistinct program product embodiments of those claims.  Claims 15, 18, and 19 are system embodiments of Claims 1, 4, and 5.  Application 16/124,101 recites patentably indistinct system embodiments of those claims. 

Double Patenting
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over the combination of Claim 1 of Application No. 16/124,101 further in view of Nay (US 9,098,278 B1).
Application No. 16/124,101 does not disclose the method of claim 1, wherein the first uninterruptible power supply is connected to the first rack power controller.
In regards to Claim 2, Nay discloses the method of claim 1, wherein the first uninterruptible power supply is connected to the first rack power controller (Nay [Col. 1 .  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Claim 1 of Application No. 16/124,101, at the time of the effective filing of the invention, to include Nay’s data protection method and Claim 1 of Application No. 16/124,101.  All the elements as disclosed were known at the time of the effective filing of the invention and the combination would result in a reasonable expectation of successful operation. The motivation to combine Nay with Claim 1 of App. No. 16/14,101 is to improve the reliability and responsiveness of Nay’s battery power system.  
Claims 9 and 16 are rejected on the same grounds of Claim 2. 
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of Application No. 16/124,101 in view of the combination of Nay (US 9,098,278 B1). 
Application No. 16/124,101 does not disclose the method of claim 1, wherein the second uninterruptible power supply is connected to the second rack power controller.
In regards to Claim 3, Nay discloses the method of claim 1, wherein the second uninterruptible power supply is connected to the second rack power controller (Nay [Col. 1 Lines 12-27; Fig. 1 #102, #170, Fig. 2 #102] teaches a second server acting as a second rack power controller connected to a UPS.).  
It would have been obvious to one of ordinary skill in the art, having the teachings of Nay and Claim 1 of Application No. 16/124,101, at the time of the effective filing of the invention, to include Nay’s data protection method and Claim 1 of Application No. 16/124,101.  All the elements as disclosed were known at the time of the effective filing of the invention and the 
Claims 10 and 17 are rejected on the same grounds of Claim 3.

Indication of Allowable Subject Matter
Claims 1, 8, and 15 would be allowable if rewritten or amended to overcome the Double Patenting rejections.  
The following is a statement of reasons for the indication of allowable subject matter. 
The patent examination process requires each examiner to identify and understand any utility for the invention, review the detailed disclosure and specific embodiments of the invention to understand what the applicant has invented, review the claims, and conduct a thorough search of the prior art.  MPEP 2103 (I)-(II). 
A complete and thorough search of the prior art was made.  The search included searches of the USPTO’s patent database, non-patent literature, and a search of the internet for related art.
The utility of the present invention is data protection. 
Applicant’s independent Claims 1, 8, and 15 would be allowable when the Double Patenting Rejection is overcome because taken as a whole, they set forth claim elements that could not be located in a single reference or a combination of references.  Using Claim 1 as an exemplary claim, Claim 1 recites:
(Currently Amended) A method for protecting data in a storage system, the method comprising: 
detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage 

communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and triggering, by the second hardware management console, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either of the first uninterruptible power supply.

Claim 8 is a computer program product set of claims containing the same elements of Claim 1.  Claim 15 is a computing system set of claims containing the same elements of Claim 1. 
The closest prior art includes: Nay (US 9,098,278 B1) and Okada (US 2011/0068630). 
Nay teaches some background information relevant to Applicant’s invention.  For example, Nay [Col. 1 Lines 44-47, Col. 7 Lines 1-12; Fig. 3A] teaches a server having an application configured to monitor battery voltage output determining whether the server is running on battery power. With respect to uninterruptible power supplies (UPS), Nay [Col. 1 Lines 12-27] teaches UPS as devices that provide emergency backup power to computers where the UPS sends signals that alerts computers when the computer is running on battery power. Finally, Nay [Col. 4 Lines 24-28] teaches server communication with each other servers and terminal through a network.  
However, Nay does not teach:
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and 
triggering, by the second hardware management console, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either of the first uninterruptible power supply.

Okada [0030; Fig. 1] teaches a power supply cooperation system and uninterruptable power supply device.  The power supply cooperation system has a plurality of uninterruptible power supply (UPS) devices, a communication device, and a power distribution control module.  Okada [0030].  Okada’s system detects a failure in power supply and communicates the state of batteries that are part of the UPS.  Okada [0030, 0043, 0048-0049].  An MCU of the UPS determines the amount of power charged in the storage battery.  Okada [0142].  However, Okada’s invention is not concerned with backing up data but instead is concerned with securing a required level of output current for a load circuit. Okada [0002, 0041-0043]. Therefore, Okada does not disclose:
 detecting, by a first hardware management console, first battery-on status associated with a first uninterruptible power supply, the first battery-on status indicating that the first uninterruptible power supply has experienced an external power outage 
detecting, by a second hardware management console, second battery-on status associated with a second uninterruptible power supply, the second battery-on status indicating that the second uninterruptible power supply has experienced an external power outage 
communicating, from the first hardware management console to the second hardware management console, the first battery-on status; and triggering, by the second hardware management console, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either of the first uninterruptible power supply.

However, because Claims 1, 8, and 15 are rejected under a double patenting rejection, those claims are not allowable. 

Response to Arguments
With regards to the Double Patenting Rejection of Claims 1-3, 5-10, 12-17, 19, and 20 Applicant prefers to not file a terminal disclaimer at this time.  Therefore, that rejection is maintained. 
With regards to the 35 USC 103 rejection of Claims 1-3, 6-10, 13-17 and 20 Applicant argues the cited references do not teach “triggering, by the second hardware management console, a dump of modified data from memory upon detecting that both the first battery-on status and the second battery-on status are asserted simultaneously, while declining to trigger the dump of modified data in the event only one or neither of the first battery-on status and the second battery-on status are asserted, regardless of any amount of charge remaining in either of the first uninterruptible power supply and the second uninterruptible power supply." Remarks [Pg. 10].  Applicant’s argument is persuasive. The rejection is withdrawn. 

Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FRANCIS WOJTON whose telephone number is (469)295-9172.  The examiner can normally be reached on M-F 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on (571) 270-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                   
/J.F.W./Examiner, Art Unit 2138                                                                                                                                                                                                        

/Michael Krofcheck/Primary Examiner, Art Unit 2138